04/08/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0014



                            No. DA 21-0014

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JACK WARREN MAXVILL, JR.,

           Defendant and Appellant.


                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Catherine A. Rebish is granted an extension of time to and

including May 27, 2021, within which to prepare, file, and serve the

transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                      Beth Baker
                                                          Justice, Montana Supreme Court
                                                                     April 8 2021